Exhibit 10.3


THIRD AMENDMENT
TO THE
CARDINAL HEALTH DEFERRED COMPENSATION PLAN
(As Amended and Restated January 1, 2016)


Background Information


A.
Cardinal Health, Inc. (“Cardinal Health”) previously adopted and currently
maintains the Cardinal Health Deferred Compensation Plan (the “Plan”) for the
benefit of a select group of management and highly compensated employees of
Cardinal Health and its subsidiaries and affiliates.



B.
Section 7.1 of the Plan provides that the Plan may be amended at any time
through a written resolution adopted or approved by the Financial Benefit Plans
Committee (“FBPC”) with respect to any amendment that, when aggregated with any
other amendment or amendments approved on the same date, is reasonably expected
to have an annual financial impact on Cardinal Health of $5 million or less.



C.
The FBPC has concluded that the amendment set forth below, when aggregated with
any other amendments set to be approved on the same date, is reasonably expected
to have an annual financial impact on Cardinal Health of less than $5 million.



D.
The FBPC desires to amend the Plan to: (1) update and clarify the Plan’s claims
and appeals procedures; and (2) clarify authority to amend the Plan.



Amendment of the Cardinal Health Deferred Compensation Plan


The Plan is hereby amended as set forth below, effective as of April 1, 2018.


1.
Section 6.4 of the Plan is hereby amended in its entirety to read as follows:



“6.4    Filing Claims. Any Participant, Beneficiary or other individual
(hereinafter the “claimant”) entitled to benefits under the Plan, or otherwise
eligible to participate herein, shall be required to make a claim with the
Administrative Committee (or its designee) requesting payment or distribution of
such Plan benefits (or written confirmation of Plan eligibility, as the case may
be), on such form or in such manner as the Administrative Committee shall
prescribe. Unless and until a claimant makes proper application for benefits in
accordance with the rules and procedures established by the Administrative
Committee, such claimant shall have no right to receive any distribution from or
under the Plan. If a claimant’s application is wholly or partially denied, the
procedures set forth in Appendix A shall apply.”


2.
Section 6.5 of the Plan is hereby amended in its entirety to read as follows:



“6.5    [Reserved.]”


3.
Section 6.6 of the Plan is hereby amended in its entirety to read as follows:



“6.6    [Reserved.]”


4.
Section 7.1(B) of the Plan is amended by replacing the word “and” at the end
thereof with the word “or.”



5.
A new Appendix A is hereby added to the Plan to read as follows:



“Appendix A - Claims and Appeals







--------------------------------------------------------------------------------




A Participant or Beneficiary (hereinafter, the “claimant”) or his or her
authorized representative may file (or may be deemed to have filed) a claim
under the Plan pursuant to rules and procedures established by the
Administrative Committee. The claims fiduciary designated by the Administrative
Committee shall determine initial claims.


A.
DENIAL OF CLAIM. If any claim under the Plan (other than a claim based on Total
Disability) is wholly or partially denied by the claims fiduciary, the claimant
shall be given notice of the denial. This notice shall be furnished in writing
or electronically, within a reasonable period of time after receipt of the claim
by the claims fiduciary. This period shall not exceed 90 days after receipt of
the claim, except that if special circumstances require an extension of time,
written notice of the extension (which shall not exceed an additional 90 days)
shall be furnished to the claimant. The notice of denial shall be written in a
manner calculated to be understood by the claimant and shall set forth the
following information:



(i)
the specific reasons for the denial;



(ii)
specific references to the Plan provisions on which the denial is based;



(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why this material or
information is necessary;



(iv)
an explanation that a full and fair review of the denial by the claims fiduciary
may be requested by the claimant or his or her authorized representative by
filing with the Administrative Committee a written request for review within 60
days of the notice of denial;



(v)
an explanation that if a review is requested, the claimant or his or her
authorized representative may review pertinent documents and submit issues and
comments in writing within the same 60-day period referenced in subsection (iv)
above;



(vi)
a statement of the claimant’s right to bring a civil action under section 502 of
ERISA; and



(vii)
such other information as may be required to be included in the notice of denial
under ERISA.



B.
APPEAL OF DENIED CLAIM. If a claimant requests a review of a claim that was
wholly or partially denied by the claims fiduciary, such review shall be
conducted by the Administrative Committee. The Administrative Committee’s
decision upon review shall be made no later than 60 days following receipt of
the written request for review, unless special circumstances require an
extension of time for processing, in which case the claimant shall be notified
of the need for such extension of time prior to the expiration of such 60-day
period. In no event shall the Administrative Committee’s decision upon review be
made later than 120 days following receipt of the written request for review. If
a claim is wholly or partially denied upon review, the claimant shall be given
written or electronic notice of the decision promptly. The notice shall be
written in a manner calculated to be understood by the claimant and shall set
forth the following information:



(i)
the specific reasons for the denial;








--------------------------------------------------------------------------------




(ii)
specific references to the Plan provisions on which the denial is based;



(iii)
a statement that the claimant is entitled to receive documents and information
relevant to the claim;



(iv)
a statement that the claimant may bring a civil action under section 502 of
ERISA; and



(v)
such other information as may be required under ERISA.



C.
DENIAL OF CLAIM BASED ON TOTAL DISABILITY. If any claim under the Plan based on
Total Disability is wholly or partially denied by the claims fiduciary, the
claimant shall be given notice of the denial. This notice shall be furnished in
writing or electronically, within a reasonable period of time after receipt of
the claim by the claims fiduciary. This period shall not exceed 45 days after
receipt of the claim, except that such 45-day period may be extended by 30 days
if an extension is necessary to process the claim due to matters beyond the
control of the claims fiduciary. A written notice of the extension, and when the
claims fiduciary expects to decide the claim, will be furnished to the claimant
within the initial 45-day period. This period may be extended for an additional
30 days beyond the original extension. If an additional 30-day extension is
needed, a written notice of the additional extension, including the reason for
the additional extension and when the claims fiduciary expects to decide the
claim, will be furnished to the claimant before the end of the first 30-day
extension period. However, if a period of time is extended due to a claimant’s
failure to submit information necessary to decide a claim, the period for making
a determination by the claims fiduciary will be tolled from the date on which
the notification of the extension is sent to the claimant until the date on
which the claimant responds to the request for additional information.



The notice of denial shall be written in a culturally and linguistically
appropriate manner pursuant to the rules set forth at 29 C.F.R. § 2560.503-1(o),
and in a manner calculated to be understood by the claimant, and shall set forth
the following information:


(i)
the specific reasons for the denial;



(ii)
specific references to the Plan provisions on which the denial is based;



(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why this material or
information is necessary;



(iv)
a description of the Plan’s appeals procedures and applicable time limits,
including a statement that a full and fair review of the denial by the claims
fiduciary may be requested by the claimant or his or her authorized
representative by filing with the Administrative Committee a written request for
review within 60 days of the notice of denial and, to the extent applicable, a
statement of the right to bring a civil action under section 502(a) of ERISA
following an adverse determination on review;



(v)
a discussion of the decision, including an explanation of the basis for
disagreeing with, or not following: (i) the views presented by the claimant to
the claims fiduciary of healthcare professionals treating the claimant and
vocational professionals who evaluated the claimant; (ii) the views of medical
or vocational experts whose advice was obtained on behalf of the claims






--------------------------------------------------------------------------------




fiduciary in connection with a claimant’s adverse determination, without regard
to whether the advice was relied upon in making the determination; and (iii) a
disability determination regarding the claimant presented by the claimant to the
claims fiduciary made by the Social Security Administration;


(vi)
if the determination is based on medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the relevant
medical circumstances, or a statement that such explanation will be provided
free of charge upon request;



(vii)
either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination, or
a statement that such rules, guidelines, protocols, standards, or other similar
criteria of the Plan do not exist;



(viii)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to his or her claim;



(ix)
an explanation that if a review is requested, the claimant or his or her
authorized representative may review pertinent documents and submit issues and
comments in writing within the same 60-day period referenced in subsection (iv)
above;



(x)
a statement of the claimant’s right to bring a civil action under section 502 of
ERISA; and



(xi)
such other information as may be required to be included in the notice of denial
under ERISA.



D.
APPEAL OF DENIED CLAIM BASED ON TOTAL DISABILITY. If a claim based on Total
Disability is denied, a claimant, or his or her representative, may appeal the
denied claim in writing within 180 days of receipt of the written notice of
denial. The claimant may submit any written comments, documents, records, and
any other information relating to the claim. Upon request, the claimant will
also have access to, and the right to obtain copies of, all documents, records
and information relevant to his or her claim free of charge.



A full review of the information in the claim file and any new information
submitted to support the appeal will be conducted. The claim decision on review
will be made by the Administrative Committee. The Administrative Committee will
consist of individuals who were not involved in the initial claim determination,
and who are not subordinate to any person involved in the initial claim
determination. This review will not afford any deference to the initial claim
determination.


If the initial adverse decision was based in whole or in part on a medical
judgment, the Administrative Committee will consult with a healthcare
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment, was not consulted in the initial
adverse determination and is not a subordinate of the healthcare professional
who was consulted in the initial adverse determination.







--------------------------------------------------------------------------------




Before an adverse determination on review is issued, the Administrative
Committee will provide the claimant, free of charge, with any new or additional
evidence considered, relied upon, or generated by (or at the direction of) the
Administrative Committee in connection with the review of the claim. Such
evidence will be provided as soon as possible and sufficiently in advance of the
date on which the notice of adverse benefit determination on review is required
to be provided to give the claimant a reasonable opportunity to respond prior to
that date.


Before the Administrative Committee issues an adverse determination on review
based on a new or additional rationale, the Administrative Committee will
provide the claimant, free of charge, with the rationale. The rationale will be
provided as soon as possible and sufficiently in advance of the date on which
the notice of adverse benefit determination on review is required to be provided
to give the claimant a reasonable opportunity to respond prior to that date.


The Administrative Committee will make a determination on an appealed claim
within 45 days of the receipt of an appeal request. This period may be extended
for an additional 45 days if the Administrative Committee determines that
special circumstances require an extension of time. A written notice of the
extension, the reason for the extension and the date that the Administrative
Committee expects to render a decision will be furnished to the claimant within
the initial 45-day period. However, if the period of time is extended due to a
claimant’s failure to submit information necessary to decide the appeal, the
period for making the benefit determination will be tolled from the date on
which the notification of the extension is sent until the date on which the
claimant responds to the request for additional information.


If the claim on appeal is denied in whole or in part, a claimant will receive a
written notification of the denial. The notice will follow the rules of 29
C.F.R. § 2560.503-1(o) for culturally and linguistically appropriate notices and
will be written in a manner calculated to be understood by the claimant. The
notice will include:


(i)
the specific reason(s) for the adverse determination;



(ii)
references to the specific Plan provisions on which the determination was based;



(iii)
a statement regarding the right to receive upon request and free of charge
reasonable access to, and copies of, all records, documents and other
information relevant to the claim;



(iv)
a statement of the right to bring a civil action under section 502(a) of ERISA
following an adverse benefit determination on review;



(v)
a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (i) the views presented by the claimant to
the Administrative Committee of healthcare professionals treating the claimant
and vocational professionals who evaluated the claimant; (ii) the views of
medical or vocational experts whose advice was obtained by or on behalf of the
Administrative Committee in connection with a claimant’s adverse determination,
without regard to whether the advice was relied upon in making the
determination; and (iii) a disability determination regarding the claimant
presented by the claimant to the Administrative Committee made by the Social
Security Administration;






--------------------------------------------------------------------------------






(vi)
if the determination is based on medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the relevant
medical circumstances, or a statement that such explanation will be provided
free of charge upon request; and



(vii)
either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse benefit
determination, or a statement that such rules, guidelines, protocols, standards,
or other similar criteria of the Plan do not exist.



A claimant has the right to request a written explanation of any violation of
these claims procedures. The Administrative Committee will provide an
explanation within 10 days of any such request.


E.
EXHAUSTION OF CLAIMS PROCEDURES AND STATUTE OF LIMITATIONS FOR CIVIL ACTIONS.
Any Participant, Beneficiary, or other person made subject to these claims
procedures must follow and exhaust such claims procedures before taking action
in any other forum regarding a claim for benefits under the Plan or alleging a
violation of or seeking any remedy under any provision of ERISA or other
applicable law. No suit or legal action may be commenced after the earlier of
(1) one year after the date of the notice of the final decision on appeal, or
(2) one year after the date that a timely notice of final decision on appeal
would have been required to be issued if a timely appeal had been filed.”



6.    All other provisions of the Plan shall remain in full force and effect.




CARDINAL HEALTH, INC.
FINANCIAL BENEFIT PLANS COMMITTEE
 
 
 
By:
/s/ Kendell Sherrer
Its:
VP, Global Benefits
Date:
12/19/2018








